DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,221,117 in view of Xu. 
Claim Objections
Claims objected to because of the following informalities:  
The claims throughout have a typographical error reciting the limitation “thorough opening”. The Examiner has interpreted the limitation as “through opening”. 
Claim 23 recites “a fitting part, an extension part connecting the fitting part and at least a first light source being installed in the extension part, the extension part is formed by inclined extension towards each other, and the fitting part restricts the upward movement of the reflective bowl”. The limitations are unclear as the claim sets forth generic structures, “fitting part” “extension part”, and recites structural relationships or functions that it is not clear what structure is required to perform. Additionally the limitation “the extension part is formed by inclined extension towards each other” is entirely unclear. Further, it is unclear how the fitting part restricts the upward movement of the reflective bowl. 
Claim 32 is objected for similar reasons.  Additionally claim 32 recites “reflective bowl base seat”. The “seat” recited is an unclear structure and it is unclear how it is formed int eh device. 
Claim 34 further recites “rotary seat”. It is unclear what a rotary seat is and how it operates.
Claim 39 sets forth buckle portions. The buckle portions are not clearly defined and it is unclear what manner of structure they comprise. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (U.S. 11215912, filed 1/29/2021) in view of Lin (U.S. 7,055,991).
Regarding claim 21, Xu teaches a projection apparatus (see fig. 2) comprising:
a housing with an accommodation space and a projection opening communicated with the accommodation space (projection device housing),
a reflective bowl (reflective element 11) accommodated in the accommodation space, the reflective bowl comprises an uneven reflective surface (reflective surface 114)  the uneven reflective surface is formed by extending from bottom to top of the reflective bowl in a direction away from each other,
a driving motor driving the reflective bowl to rotate (driving unit 12, drives the reflective element 11),
a transparent cover on the projection opening (light shade 7),
a light source component (light source 13) on the reflective bowl being arranged towards the uneven reflective surface, a light passes through the transparent cover after being reflected by the reflective surface (see fig. 2).
It is not entirely clear if the reflector of Xu is a reflective bowl. 
Lin teaches a reflective bowl (see fig. 2)
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a curved reflector bowl as taught by Lin to further collimate and distribute the light from the light source, especially in the use of an omnidirectional light source, which would prevent the appearance of shadows and self blocking in the center of the reflector present in Xu.
Regarding claim 22, Xu teaches comprising:
a reflective bowl base seat in the accommodation space (see fig. 2, seat of bowl)),
wherein the reflective bowl is movably located between the reflective bowl base seat and the light source component.
Regarding claim 23, Lin teaches that  the light source component comprises a fitting part, an extension part connecting the fitting part and at least a first light source being installed in the extension part, the extension part is formed by inclined extension towards each other, and the fitting part restricts the upward movement of the reflective bowl (42 covers reflector and prevents upward movement).
Regarding claim 24, Xu teaches a projection apparatus comprising:
a housing with an accommodation space and a projection opening communicated with the accommodation space (1),
a reflective bowl (reflector 11) accommodated in the accommodation space, the reflective bowl comprises a reflective surface,
a driving motor driving the reflective bowl to rotate (12),
a transparent cover (7) on the projection opening, which is above the reflective bowl,
a light source component (13), wherein a light emitted by the light source component passes through the transparent cover after being reflected by the reflective surface.
It is not entirely clear if the reflector of Xu is a reflective bowl. 
Lin teaches a reflective bowl (see fig. 2)
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a curved reflector bowl as taught by Lin to further collimate and distribute the light from the light source, especially in the use of an omnidirectional light source, which would prevent the appearance of shadows and self blocking in the center of the reflector present in Xu.
Regarding claim 25, Xu teaches that the reflective bowl comprises a thorough opening on the bottom of the reflective bowl, the reflective surface formed on an inner surface of the reflective bowl, the light source component protrudes upward into the thorough opening, the reflective surface surrounds the light source component (see fig. 2).
Regarding claim 26, Lin teaches that the light source component comprises a first light source and a light conductor sheathed outside the first light source, the light conductor protrudes into the reflective bowl (see fig. 4, protrudes into reflector 4).
Regarding claim 27, Lin teaches that the reflective bowl comprises a thorough opening the reflective surface formed on an inner surface of the reflective bowl, and the light conductor protrudes into the thorough opening (see fig. 4).
Regarding claim 40, Xu teaches further comprising a second light source (projection device 2) and a diffractive element (grating sheet 24, diffractive grating) set in the optical path of the second light source, a second light emitted by the second light source passes through the diffractive element to present an effect that has starlight spots.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lin, further in view of Ohkawa (U.S. 8,106,859).
Regarding claim 28, Lin does not teach that a top surface of the light conductor is a circular conical structure formed by downward concave extension.
Ohkawa teaches that a top surface of the light conductor is a circular conical structure formed by downward concave extension (see fig. 4). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a lens output surface as taught by Ohkawa with a top emitting light source of Lin to further redirect optical axis emitted light rays, thereby preventing a hot spot at the center of the lens and creating a more uniform light output for the lenses, as is well known in the art.
Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lin, further in view of Hood (U.S. 8,388,179).
Regarding claim 29, Xu and Lin does not specifically teach the reflective bowl comprises a ring gear on the bottom end thereof, and the driving motor is matched with the ring gear.
Hood teaches a ring gear on the bottom end thereof, and the driving motor is matched with the ring gear (see col. 12 lines 50-54).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a ring gear as taught by Hood to drive the reflector bowl as ring gears are well known in the art and particularly applicable to circular shaped objects, i.e. it allows the outer surface of the reflector to be driven instead of requiring a centrally located attachment.
Claims 30, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lin, further in view of Tong (U.S. 8,764,224).
Regarding claim 30, Xu does not teach that the light source component is fixed on the upper side of the reflective bowl and arranged around the reflective bowl.
Tong teaches that the light source component is fixed on the upper side of the reflective bowl and arranged around the reflective bowl (see fig. 1b).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a light structure as taught by Lin to provide the projection apparatus of Xu with a diffuse luminaire that prevents self blocking, see abstract of Tong. 
Regarding claim 31, Tong teaches that the light source component comprises an annular lamp holder and at least one first light source fixed on the annular lamp holder, and the at least one first light source is arranged towards the reflective surface (see fig. 1b).
Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lin, further in view of Tsai (U.S. 2007/0012154).
Regarding claim 32, Xu does not teach  further comprising a reflective bowl base seat below the light source component, the light source component and the reflective bowl base seat restrict up and down movement of the reflective bowl.
Tsai teaches a reflective bowl base seat (box 10, see fig. 2, 3) below the light source component, the light source component and the reflective bowl base seat restrict up and down movement of the reflective bowl (rotation disk 30).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a rotation structure as taught by Tsai to provide a secure and reliable manner of performing the rotation as set forth by Xu. 
Claims 33, 35-37, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lin and Liu. 
Regarding claim 33, Xu teaches a projection apparatus comprising:
a housing with an accommodation space and a projection opening communicated with the accommodation space (see fig. 1, 2); 
a reflective bowl (11) accommodated in the accommodation space, the reflective bowl comprises a reflective surface, the reflective surface is formed by extending from top to bottom of the reflective bowl in a direction close to each other,
a light source component, wherein a light emitted by the light source component passes through the transparent cover after being reflected by the uneven reflective surface (see fig. 1, 2).
Xu does not teach a reflective bowl, and that the transparent cover movably connected to the housing on the projection opening, a driving motor driving the transparent cover to rotate.
Lin teaches a reflective bowl (see fig. 2)
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a curved reflector bowl as taught by Lin to further collimate and distribute the light from the light source, especially in the use of an omnidirectional light source, which would prevent the appearance of shadows and self blocking in the center of the reflector present in Xu.
Liu teaches a transparent cover movably connected to the housing on the projection opening, a driving motor driving the transparent cover to rotate (see fig. 2, 40 rotates along with rotating base 330).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a rotating cover in place of or in addition to the rotational structure of Xu to provide an additional aesthetic, i.e. of the cut outs or of the structure of the inner lens moving. Using successive rotating optical structures creates a greater illusion of a moving projection and texture. 
Regarding claim 35, Lin teaches that the light source component comprises a first light source and a light conductor sheathed outside the first light source (see fig. 3, 4), the light conductor protrudes into the reflective bowl.
Regarding claim 36, Lin teaches that the reflective bowl comprises a thorough opening on the bottom thereof, the light conductor protrudes upward into the thorough opening, the reflective surface surrounds the light source component (see fig. 4)
Regarding claim 37, Lin teaches that the reflective bowl comprises a thorough opening on the bottom thereof, the light source component protrudes upward into the thorough opening, the reflective surface surrounds the light source component.
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lin and Liu, further in view of Hood. 
Regarding claim 34, Xu does not teach that the transparent cover comprises a first rotary seat, a second rotary seat on the first rotary seat and a convex lens on the second rotary seat, the driving motor is matched with a ring gear of the first rotary seat, and the second rotary seat is movably connected with the housing. 
Hood teaches that the transparent cover  (shell 9) comprises a first rotary seat, (input ring 26) a second rotary seat (bearing ring 27, rotates with 9) on the first rotary seat, the driving motor is matched with a ring gear of the first rotary seat, and the second rotary seat is movably connected with the housing (see fig. 11).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a ring gear as taught by Hood to drive the reflector bowl as ring gears are well known in the art and particularly applicable to circular shaped objects, i.e. it allows the outer surface of the reflector to be driven instead of requiring a centrally located attachment.
The combination of Liu and Hood does not teach a convex lens on the second rotary seat.
Lin teaches a convex lens on the second rotary seat (optical condenser 11). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a lens as taught by Lin to further collimate and project the light before the transparent cover of Liu, to provide a more homogenous and uniform light source, providing better silhouettes and a more pleasing light source. 
Claims 38, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Lin and Liu, further in view of Tong.
Regarding claim 38, Xu does not teach that the light source component is fixed on the upper side of the reflective bowl and arranged towards the reflective surface. 
Tong teaches that the light source component is fixed on the upper side of the reflective bowl and arranged around the reflective bowl (see fig. 1b).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a light structure as taught by Lin to provide the projection apparatus of Xu with a diffuse luminaire that prevents self blocking, see abstract of Tong. 
Regarding claim 39, Tong teaches that the reflective bowl comprises a main body part, and a limiting part (see fig. 2a, top rim 102) being connected with the main body part, the light source assembly comprises a plurality of buckle portions (posts 202) formed by extending downward around the reflective bowl, and the plurality of buckle portions are fastened with the limit portion (see fig. 2a 2b, formed integrally).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875